Citation Nr: 0705095	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee condition.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied service connection for a left knee 
condition.  



FINDING OF FACT

The veteran's left knee condition (meniscal tear) first 
manifested several years after service and is not shown to be 
related to his service or to any incident therein.


CONCLUSION OF LAW

A left knee condition (meniscal tear) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's left knee condition (meniscal tear), however, is 
not a condition subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that his left knee condition first 
manifested in service and that he is therefore entitled to 
service connection.   

The veteran contends that his left knee condition began in 
1995 after running on a treadmill.  He claims that he awoke 
the next morning with a swollen, painful knee and only ran on 
the knee for physical training tests for the next two years.  
The veteran also claims that he began a jogging program 
thereafter that improved his knee symptoms.  The veteran's 
service medical records, however, do not show evidence of any 
complaints or treatment of a knee condition until his 
separation examination in March 2003.  At that time, the 
veteran complained of pain in his left knee when kneeling, 
running, or squatting, and attributed it to the treadmill 
incident in 1995.  He also claimed to have had his right knee 
scoped in 1990 and 2002.  Service medical records are 
negative for evidence of any right knee arthroscopies.  
Furthermore, the veteran is claiming service connection for a 
disability in his left knee rather than his right knee.  The 
separation examination showed the veteran's lower extremities 
to have no abnormalities.  As the veteran's left knee was 
found to be normal on examination at separation, and he only 
had one recorded complaint of left knee pain during a 20 year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current left knee condition.  38 C.F.R. § 3.303(b).  At a 
March 2003 VA examination, the examiner found the veteran's 
knee joints to be within normal limits.  Furthermore, there 
was no tenderness or swelling, and no evidence of recurrent 
subluxation, locking pain, joint effusion, or crepitus.  The 
examiner found insufficient objective evidence to establish a 
diagnosis for the veteran's claimed left knee condition.  In 
September 2004 a VA physician diagnosed the veteran with 
joint pain localized in the knee after a physical examination 
showed no swelling, stiffness, or clicking sensation in the 
knee.  The physician further noted in her comments to get a 
knee film done to rule out degenerative changes.  VA medical 
reports in October 2004 and December 2004 also diagnose the 
veteran with joint pain localized in the knee.  The October 
2004 medical report notes a possible small meniscal tear by 
history and examination.  The veteran's most current 
diagnosis is a March 2005 VA medical report where the 
physician diagnosed him with a complete tear through the 
posterior horn medial meniscus upon viewing the MRI.  The 
veteran has been diagnosed with a current knee disability, 
but at no time did any treating provider relate the veteran's 
meniscal tear of his left knee to his period of active 
service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no evidence of a 
direct medical nexus between military service and the 
veteran's current left knee condition.  Thus, service 
connection for a left knee disability is not warranted.  In 
addition, a meniscal tear is not a condition subject to 
presumptive service connection, so presumptive service 
connection for a meniscal tear is not warranted.  The March 
2003 VA examination found no left knee disability.  While a 
left knee disability was later diagnosed in March 2005, that 
disability was not shown to be related to the veteran's 
service.

The veteran contends that his current left knee condition is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The Board finds that the medical evidence does not show that 
the veteran's left knee condition was caused by any incident 
of service.  Therefore, the Board concludes that the knee 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and a rating 
decision in August 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a left knee condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


